J-S08038-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :    IN THE SUPERIOR COURT OF
                                               :         PENNSYLVANIA
                      Appellee                 :
                                               :
               v.                              :
                                               :
    HECTOR CASTELLANOS                         :
                                               :
                      Appellant                :        No. 1095 WDA 2016

                   Appeal from the PCRA Order June 30, 2016
               In the Court of Common Pleas of Allegheny County
              Criminal Division at No(s): CP-02-CR-0012036-2015


BEFORE:      GANTMAN, P.J., FORD ELLIOTT, P.J.E., and SOLANO, J.

MEMORANDUM BY GANTMAN, P.J.:                                   FILED MAY 2, 2017

        Appellant, Hector Castellanos, appeals from the order entered in the

Allegheny County Court of Common Pleas, which dismissed his first petition

brought pursuant to the Post Conviction Relief Act (“PCRA”),1 which

Appellant styled as a “Petition for Post-Conviction Relief/Writ of Habeas

Corpus/Writ of Coram Nobis.” We affirm.

        The relevant facts and procedural history of this case are as follows.

On September 21, 2015, police received a report of a possible intoxicated

male sleeping on a bench near the inbound platform of the Fallowfield train

station.   Officers approached Appellant and roused him.              Appellant awoke

upon    verbal      commands     and    exhibited   several   signs   of   intoxication.
____________________________________________


1
    42 Pa.C.S.A. §§ 9541-9546.
J-S08038-17


Appellant had slurred and repetitive speech, glassy, bloodshot eyes, and a

strong odor of alcohol on his breath.               Appellant admitted he had been

drinking and said he was waiting for an inbound train.              When the officers

asked for identification, Appellant stated: “I got nothing on me.” Appellant

then voluntarily emptied his pockets (presumably to show the officers he

had no identification), and a clear baggie containing a white powdery

substance fell out of his pocket. Suspecting the substance was cocaine, the

officers arrested Appellant for possession of a controlled substance and

public drunkenness.

        The court scheduled Appellant’s preliminary hearing for October 1,

2015.     On that date, Appellant waived his right to a preliminary hearing,

opting to plead guilty. Appellant executed a negotiated plea agreement, 2 in

which he would plead guilty to possession of a controlled substance

(cocaine) in exchange for a sentence of six (6) months’ probation.3

Appellant signed the written plea colloquy and initialed each page. Appellant

confirmed in the written plea colloquy that he could read, write, and

understand the English language.               Additionally, question nineteen stated:

“Do you understand that if you are not a citizen of the United States, it is

possible you may be deported if you plead guilty to the charged offense(s)?”

____________________________________________


2
    Appellant entered his guilty plea as part of an expedited plea disposition.
3
    The Commonwealth withdrew the public drunkenness charge.



                                           -2-
J-S08038-17


(Negotiated Guilty Plea Colloquy/Explanation of Appellant’s Rights, 10/1/15,

at 5 ¶19). Appellant responded affirmatively.     Appellant also completed a

waiver of counsel form and appeared before the court pro se to enter his

guilty plea.   After conducting a full oral colloquy, the court accepted both

Appellant’s waiver of counsel and his guilty plea as knowing, intelligent, and

voluntary, and imposed the agreed-upon sentence of six (6) months’

probation to commence on that date, plus applicable fees and costs.       The

court explained Appellant’s post-sentence and appellate rights; Appellant

said he had no questions. Appellant did not file post-sentence motions or a

direct appeal.    As a result of his conviction, Immigration and Customs

Enforcement subsequently instituted removal proceedings against Appellant,

who was a foreign national illegally in the United States.

      Appellant’s probationary sentence expired on April 1, 2016. On May

23, 2016, Appellant filed a counseled petition titled, “Petition for Post-

Conviction Relief/Writ of Habeas Corpus/Writ of Coram Nobis.”       Appellant

challenged the validity of his guilty plea, claiming, inter alia, the court

violated his substantive due process rights by failing to inform him that he

had a right to an interpreter or advise him that he would face automatic

deportation as a result of his guilty plea. Appellant filed an amendment to

his PCRA petition the next day to fix a typographical error.              The

Commonwealth filed an answer on May 26, 2016.

      The court treated Appellant’s filings as a PCRA petition and, on June 1,


                                     -3-
J-S08038-17


2016, issued notice of intent to dismiss the petition without a hearing

pursuant to Pa.R.Crim.P. 907. The court decided Appellant was ineligible for

PCRA relief pursuant to 42 Pa.C.S.A. § 9543(a)(1)(i) because he was no

longer serving a sentence.      Appellant filed a “response and motion to

reconsider” on June 20, 2016, arguing the court should have treated

Appellant’s prayer for relief as a petition for writ of habeas corpus. Appellant

also attacked the constitutionality of Section 9543(a)(1)(i) on various

grounds.     Alternatively, Appellant claimed the court retained jurisdiction

because Appellant still owed fees and costs, so he was in “technical”

violation of his probation, such that the court could revoke his probation and

resentence him. The court denied Appellant’s request for reconsideration on

June 21, 2016. On June 30, 2016, the court entered a final order denying

PCRA relief. Appellant timely filed a notice of appeal on July 28, 2016. On

August 10, 2016, the PCRA court ordered Appellant to file a concise

statement of errors complained of on appeal pursuant to Pa.R.A.P. 1925(b);

Appellant timely complied on September 7, 2016.

      Appellant raises the following issues for our review:

           WHETHER 42 PA.C.S. § 9543(A)(1)(I) VIOLATES THE
           RIGHT TO COUNSEL, THE RIGHT TO SUBSTANTIVE DUE
           PROCESS, THE RIGHT TO APPEAL AND/OR THE RIGHT TO
           PROCEDURAL DUE PROCESS OR, IN THE ALTERNATIVE,
           WHETHER SUCH VIOLATED APPELLANT’S RIGHT TO
           SUBSTANTIVE AND PROCEDURAL DUE PROCESS?

           WHETHER THE COURT ERRED IN DENYING [APPELLANT’S]
           PETITION FOR POST CONVICTION RELIEF/WRIT OF
           HABEAS CORPUS/WRIT OF CORAM NOBIS WITHOUT A

                                     -4-
J-S08038-17


         HEARING BASED SOLELY ON THE COMMONWEALTH’S
         ARGUMENT THAT APPELLANT’S PETITION WAS A PCRA
         AND THUS THE COURT LACKED JURISDICTION TO REVIEW
         THE   WITHIN    MATTER    DESPITE    BOTH    THE
         COMMONWEALTH AND COURT FAILING TO RESPOND TO
         THE WRITS OF HABEAS CORPUS AND CORAM NOBIS.

(Appellant’s Brief at 4).

      Our standard of review of the denial of a PCRA petition is limited to

examining whether the record evidence supports the court’s determination

and whether the court’s decision is free of legal error. Commonwealth v.

Ford, 947 A.2d 1251 (Pa.Super. 2008), appeal denied, 598 Pa. 779, 959

A.2d 319 (2008). This Court grants great deference to the findings of the

PCRA court if      the   record contains any support for     those   findings.

Commonwealth v. Carr, 768 A.2d 1164 (Pa.Super. 2001). A petitioner is

not entitled to a PCRA hearing as a matter of right; the PCRA court can

decline to hold a hearing if there is no genuine issue concerning any material

fact, the petitioner is not entitled to PCRA relief, and no purpose would be

served by any further proceedings.    Commonwealth v. Hardcastle, 549

Pa. 450, 701 A.2d 541 (1997).

      For purposes of disposition, we combine Appellant’s issues. Appellant

argues the PCRA eligibility requirement at 42 Pa.C.S.A. § 9543(a)(1)(i),

requiring a petitioner be currently serving a sentence of imprisonment,

probation or parole to obtain relief, is not narrowly tailored to serve any

legitimate state interest because it provides no exceptions for those serving

short sentences.     Appellant asserts the legislature ignored the real and

                                     -5-
J-S08038-17


substantial penalties offenders can face following expiration of their

sentences, such as deportation, sex offender registration, and employment

consequences. Appellant claims the eligibility requirement violates the right

to counsel because many individuals serving a short sentence would be

unable to litigate an ineffective assistance of counsel claim before their

sentences expired.    For the same reason, Appellant insists the eligibility

requirement violates the right to appeal from the denial of PCRA relief.

      Appellant submits this eligibility requirement also offends procedural

due process because it deprives individuals serving a short sentence, like

Appellant, an opportunity to be heard.     Likewise, Appellant contends the

eligibility requirement violates substantive due process because the entire

post-sentence litigation scheme looks unfavorably upon any non-direct

appeal issue and does not allow exceptions when a PCRA petition is timely

filed but the person is no longer serving his sentence. Appellant maintains

he was denied substantive due process resulting from a systematic

breakdown of the criminal justice system because the court failed to advise

Appellant that he had a right to an interpreter and did not inform Appellant

that he would face automatic deportation as a result of his guilty plea.

Appellant protests Section 9543(a)(1)(i) is unconstitutional on its face

because it has no “plainly legitimate sweep,” and is also unconstitutional as

applied to him.

      Even if the PCRA eligibility requirement at Section 9543(a)(1)(i) is


                                     -6-
J-S08038-17


constitutional, Appellant argues the PCRA court still had jurisdiction to

consider his petition because Appellant owed court costs and fees, so

technically he was in violation of his probation; and the court could have

revoked Appellant’s probation and resentenced him.              Appellant further

contends the court erred by treating his petition as a PCRA petition when his

underlying claims are not cognizable under the PCRA, which offers no

remedy for his claims.    Appellant suggests the court should have treated

Appellant’s petition as a writ of habeas corpus or coram nobis.             Appellant

concludes the PCRA court erred by dismissing his first petition for collateral

relief, and this Court must vacate and remand for further proceedings. We

disagree.

      Pennsylvania law makes clear that any petition for post-conviction

collateral relief will generally be considered a PCRA petition, even if

captioned as a request for habeas corpus relief, if the petition raises issues

for which the relief sought is available under the PCRA.             See generally

Commonwealth       v.    Fahy,     558    Pa.    313,   737   A.2d    214    (1999);

Commonwealth       v.    Lantzy,    558    Pa.   214,   736   A.2d    564    (1999);

Commonwealth v. Peterkin, 554 Pa. 547, 722 A.2d 638 (1998); 42

Pa.C.S.A. § 9542 (stating PCRA shall be sole means of obtaining collateral

relief and encompasses all other common law and statutory remedies for

same purpose, including habeas corpus and coram nobis).                The writ of

habeas corpus continues to exist as a separate remedy only if the claim


                                         -7-
J-S08038-17


raised is not cognizable under the PCRA. Peterkin, supra at 552, 722 A.2d

at 640.    See also Commonwealth v. Beck, 848 A.2d 987 (Pa.Super.

2004) (explaining petition for writ of habeas corpus will be deemed PCRA

petition if it raises issues that are generally cognizable under PCRA). When

considering what types of claims fall within the ambit of the PCRA, “the

scope of the PCRA eligibility requirements should not be narrowly confined to

its specifically enumerated areas of review.” Commonwealth v. Hackett,

598 Pa. 350, 363, 956 A.2d 978, 986 (2008), cert. denied, 556 U.S. 1285,

129 S.Ct. 2772, 174 L.Ed.2d 277 (2009). “Such narrow construction would

be inconsistent with the legislative intent to channel post-conviction claims

into the PCRA’s framework, and would instead create a bifurcated system of

post-conviction review where some post-conviction claims are cognizable

under the PCRA while others are not.” Id. (internal citation omitted).

      The relevant statutory eligibility requirements for relief under the PCRA

are as follows:

          § 9543. Eligibility for relief

             (a) General rule.—To be eligible for relief under this
          subchapter, the petitioner must plead and prove by a
          preponderance of the evidence all of the following:

            (1) That the petitioner has been convicted of a crime
            under the laws of this Commonwealth and is at the time
            relief is granted:

             (i) currently serving a sentence of imprisonment,
             probation or parole for the crime;

             (ii)   awaiting execution of a sentence of death for the

                                      -8-
J-S08038-17


          crime; or

          (iii) serving a sentence which must expire before the
          person may commence serving the disputed sentence.

          (2) That the conviction or sentence resulted from one
          or more of the following:

          (i) A     violation of   the   Constitution of  this
          Commonwealth or the Constitution or laws of the
          United States which, in the circumstances of the
          particular case, so undermined the truth-determining
          process that no reliable adjudication of guilt or
          innocence could have taken place.

          (ii) Ineffective assistance of counsel which, in the
          circumstances of the particular case, so undermined
          the truth-determining process that no reliable
          adjudication of guilt or innocence could have taken
          place.

          (iii) A plea of guilty unlawfully induced where the
          circumstances make it likely that the inducement
          caused the petitioner to plead guilty and the petitioner
          is innocent.

          (iv) The improper obstruction by government officials
          of the petitioner’s right of appeal where a meritorious
          appealable issue existed and was properly preserved in
          the trial court.

          (v)   Deleted.

          (vi) The unavailability at the time of trial of
          exculpatory evidence that has subsequently become
          available and would have changed the outcome of the
          trial if it had been introduced.

          (vii) The imposition of a sentence greater than the
          lawful maximum.

          (viii) A proceeding in a tribunal without jurisdiction.

          (3)   That   the   allegation   of   error   has   not   been

                                   -9-
J-S08038-17


             previously litigated or waived.

             

             (4) That the failure to litigate the issue prior to or
             during trial, during unitary review or on direct appeal
             could not have been the result of any rational, strategic
             or tactical decision by counsel.

            (b) Exception.—Even if the petitioner has met the
         requirements of subsection (a), the petition shall be
         dismissed if it appears at any time that, because of delay
         in filing the petition, the Commonwealth has been
         prejudiced either in its ability to respond to the petition or
         in its ability to re-try the petitioner. A petition may be
         dismissed due to delay in the filing by the petitioner only
         after a hearing upon a motion to dismiss. This subsection
         does not apply if the petitioner shows that the petition is
         based on grounds of which the petitioner could not have
         discovered by the exercise of reasonable diligence before
         the delay became prejudicial to the Commonwealth.

42 Pa.C.S.A. § 9543(a), (b).

      The statute plainly states, under Section 9543(a)(1)(i), that a PCRA

petitioner must be currently serving a sentence of imprisonment, probation

or parole for the conviction at issue to be eligible for PCRA relief.     42

Pa.C.S.A. § 9543(a)(1)(i); Commonwealth v. Williams, 977 A.2d 1174

(Pa.Super. 2009), appeal denied, 605 Pa. 700, 990 A.2d 730 (2010). “As

soon as his sentence is completed, the petitioner becomes ineligible for

relief, regardless of whether he was serving his sentence when he filed the

petition.”   Id. at 1176 (quoting Commonwealth v. Hart, 911 A.2d 939,

942 (Pa.Super. 2006)). “To grant relief at a time when [the petitioner] is


                                     - 10 -
J-S08038-17


not currently serving…a sentence would be to ignore the language of the

statute.”   Commonwealth v. Ahlborn, 548 Pa. 544, 548, 699 A.2d 718,

720 (1997) (emphasis in original).            See also Commonwealth v.

Descardes, ___ Pa. ___, 136 A.3d 493 (2016) (holding petitioner’s “petition

for writ of coram nobis” claiming counsel was ineffective for failing to advise

petitioner of automatic deportation consequences associated with his guilty

plea raised issues cognizable under PCRA; while petitioner’s ultimate goal

may be to obtain relief from deportation consequences of his conviction, to

advance his goal he must seek relief from his judgment of sentence, which

brings his claim within ambit of PCRA; pursuant to plain language of Section

9542, where claim is cognizable under PCRA, PCRA is sole method to obtain

collateral review; petitioner was no longer serving probationary sentence

when he filed petition, so he was ineligible for PCRA relief; both PCRA court

and Superior Court lacked jurisdiction to entertain petition).

      States are under no constitutional mandate to provide for collateral

attacks on convictions; if a state does provide means, however, then the

procedures must comport with fundamental fairness required by the Due

Process Clause.   Commonwealth v. Turner, 622 Pa. 318, 335, 80 A.3d

754, 764 (2013), cert. denied, ___ U.S. ___, 134 S.Ct. 1771, 188 L.Ed.2d

602 (2014). “To deny due process, the complained-of aspect of the state

post-conviction procedures must be fundamentally inadequate to vindicate

the defendant’s liberty interest, and must offend some principle of justice so


                                     - 11 -
J-S08038-17


rooted in the traditions and conscience of our people as to be ranked as

fundamental or transgress any recognized principle of fundamental fairness

in operation.” Id. at 336, 80 A.3d at 764.

         When an appellant challenges the constitutionality of a
         statute, he…presents this Court with a pure question of
         law, for which our standard of review is de novo and our
         scope of review in plenary. As a threshold matter, a
         statute is presumed to be constitutional and will only be
         invalidated as unconstitutional if it clearly, palpably, and
         plainly violates constitutional rights.        Further[,] a
         defendant may contest the constitutionality of a statute on
         its face or as-applied.

            A facial attack tests a law’s constitutionality based on
            its text alone and does not consider the facts or
            circumstances of a particular case. An as-applied
            attack, in contrast, does not contend that a law is
            unconstitutional as written but that its application to
            a particular person under particular circumstances
            deprived that person of a constitutional right. A
            criminal defendant may seek to vacate his conviction
            by demonstrating a law’s facial or as-applied
            unconstitutionality.

Commonwealth v. Brown, 26 A.3d 485, 493 (Pa.Super. 2011) (internal

citations and quotation marks omitted). A statute is facially unconstitutional

only where no set of circumstances exist under which the statute would be

valid; in other words, “the law is unconstitutional in all of its applications.”

Commonwealth v. McKown, 79 A.3d 678, 687 (Pa.Super. 2013), appeal

denied, 625 Pa. 648, 91 A.3d 162 (2014).

      In Turner, supra, the Pennsylvania Supreme Court confronted a

challenge to the constitutionality of the PCRA eligibility requirement of

“currently serving” a sentence of imprisonment, probation, or parole, to

                                     - 12 -
J-S08038-17


obtain PCRA relief. In rejecting the petitioner’s argument that this eligibility

requirement violated procedural due process rights, the Court explained:

         We agree with the Commonwealth that due process does
         not require the legislature to continue to provide collateral
         review when the offender is no longer serving a sentence.

                                   *     *      *

         Because individuals who are not serving a state sentence
         have no liberty interest in and therefore no due process
         right to collateral review of that sentence, the statutory
         limitation of collateral review to individuals serving a
         sentence of imprisonment, probation, or parole is
         consistent with the due process prerequisite of a protected
         liberty interest. Of course, the legislature was free to
         extend a statutory right of collateral review to individuals
         like [p]etitioner who had completed their sentence and,
         had [the legislature] done so, [it] would be constitutionally
         obligated to ensure that those rights were impacted only in
         accord with due process. However, the legislature did not
         do so. Rather, the General Assembly, through the PCRA,
         excluded from collateral review those individuals who were
         no longer subject to a state sentence, thereby limiting the
         statutory right of collateral review to those whose liberty
         was constrained.

         The legislature was aware that the result of the custody or
         control requirement of Section 9543(a)(1)(i) would be that
         defendants with short sentences would not be eligible for
         collateral relief. Indeed, that was the apparent intent: to
         restrict collateral review to those who seek relief from a
         state sentence. …

         The PCRA provides eligibility for relief for cognizable
         claims, …and is the sole means of obtaining collateral relief
         in Pennsylvania. Petitioners are required to satisfy, inter
         alia, the criteria for eligibility for relief, and the timeliness
         restrictions. By further limiting the eligibility for relief
         under the PCRA to petitioners serving sentences, our
         legislature chose not to create any statutory entitlement to
         collateral review for defendants who have completed their
         sentences.

                                       - 13 -
J-S08038-17



         We therefore find no support for the PCRA court’s
         conclusion or [p]etitioner’s argument that this legislative
         enactment runs afoul of due process, as due process does
         not afford relief absent a protected liberty interest.

         … [T]he constitutional nature of the claims asserted by
         [p]etitioner does not overcome the statutory restrictions
         on her eligibility for relief, subject, of course, to due
         process. Such due process, however, does not require
         infinite opportunity to attack a conviction under any and all
         circumstances; rather, it permits our legislature through
         the PCRA statute to place limitations on claims of trial
         error and strikes a reasonable balance between society’s
         need for finality in criminal cases and the convicted
         person’s need to demonstrate that there has been an error
         in the proceedings that resulted in conviction. As noted
         earlier, [p]etitioner had the ability to bring [her claims] on
         direct appeal. Her failure to proceed in this regard does
         not mean she is entitled to additional opportunities to
         attack her conviction.

Turner, supra at 338-41, 80 A.3d at 766-68 (holding petitioner had no due

process right to be heard outside limits of Section 9543(a)(1)(i) of PCRA;

due process does not require perpetual opportunities for collateral review of

constitutional claims; state can impose rational limits in support of finality of

judgments; petitioner had opportunity to vindicate her claim on direct appeal

or   within   time   frame   permitted   by   PCRA;   Section   9543(a)(1)(i)   is

constitutional as applied to petitioner) (internal citations, quotation marks,

and footnotes omitted). See also Commonwealth v. Volk, 138 A.3d 659

(Pa.Super. 2016), appeal denied, 2016 WL 7105901 (Pa. Dec. 6, 2016)

(rejecting petitioner’s facial and “as applied” challenge to constitutionality of

Section 9543(a)(1)(i); relying on Turner’s holding that statutory eligibility


                                     - 14 -
J-S08038-17


requirement of Section 9543(a)(1)(i) is consistent with due process

prerequisite of protected liberty interest; absent valid liberty interest,

challenge to both procedural and substantive due process must fail).

      Instantly, Appellant entered a negotiated guilty plea on October 1,

2015, to one count of possession of a controlled substance. The trial court

sentenced Appellant that day to six months’ probation to commence

immediately, plus applicable fees and costs associated with his prosecution.

Appellant did not file a direct appeal. After the expiration of his sentence on

April 1, 2016, Appellant filed, on May 23, 2016, a petition titled, “Petition for

Post-Conviction Relief/Writ of Habeas Corpus/Writ of Coram Nobis.” In his

petition, Appellant challenged the validity of his guilty plea, claiming the

court violated his substantive due process rights by failing to inform him that

he had a right to an interpreter or advise him of the possibility of deportation

resulting from Appellant’s guilty plea.       Notwithstanding the title of his

petition and his attempt to distance his claims from the ambit of the PCRA,

Appellant’s claims are cognizable under the PCRA.         See 42 Pa.C.S.A. §

9543(a)(2)(i) (stating claim that conviction or sentence resulted from

violation of constitution is cognizable under PCRA); 42 Pa.C.S.A. §

9543(a)(2)(iii) (stating claim that conviction or sentence resulted from

unlawfully induced guilty plea is cognizable under PCRA).             See also

Hackett, supra; Beck, supra. Therefore, the PCRA court properly treated

Appellant’s prayer for relief as a PCRA petition.


                                     - 15 -
J-S08038-17


       As Appellant’s sentence had already expired when he filed the current

petition, the PCRA court properly decided Appellant was statutorily ineligible

for relief.4   See 42 Pa.C.S.A. 9543(a)(1)(i); Descardes, supra; Ahlborn,

supra; Williams, supra. Our Supreme Court has rejected the claim that

Section 9543 is facially unconstitutional, holding individuals who are not

currently serving a sentence have no liberty interest to protect and therefore

no due process right to collateral review.         See Turner, supra. See also

Volk, supra.        Because the PCRA is consistent with the due process

prerequisite of a protected liberty interest and has been declared facially

valid, Appellant’s companion claims that Section 9543 violates substantive

due process, the right to counsel, and the right to appeal, also fail.    Id.;

McKown, supra.

       Further, Appellant had the opportunity to file a direct appeal raising

any trial court error and/or deficiencies with the guilty plea colloquy.

Likewise, Appellant did not pursue PCRA relief until after his sentence had
____________________________________________


4
  We reject Appellant’s assertion that he is eligible for PCRA relief because
the court retained jurisdiction to revoke Appellant’s probationary sentence
and re-sentence him for non-payment of all fees and costs. The court
imposed applicable fees and costs associated with Appellant’s prosecution as
part of Appellant’s sentence, not as a condition of his probation. Whether
the court could have revoked Appellant’s probation and resentenced him on
this basis is irrelevant; Appellant was not serving a sentence of probation
when he filed his petition for relief, so he is ineligible for relief under the
PCRA.     See 42 Pa.C.S.A. § 9543(a)(1)(i).           Appellant’s reliance on
Commonwealth v. Ortega, 995 A.2d 879 (Pa.Super. 2010), appeal denied,
610 Pa. 607, 20 A.3d 1211 (2011), is misplaced because the facts and
circumstances of Ortega are wholly inapposite.



                                          - 16 -
J-S08038-17


expired.   See Turner, supra (holding Section 9543(a)(1)(i) was not

unconstitutional as applied to petitioner; petitioner has burden to prove

unconstitutionality of state-law post-conviction procedures as applied and

cannot complain of insufficient time to obtain relief when petitioner made no

attempt to obtain direct review or collateral review within statutorily

authorized time).      Therefore, the court properly denied PCRA relief.

Accordingly, we affirm.

     Order affirmed.

     President Judge Emeritus Ford Elliott joins this memorandum.

     Judge Solano concurs in the result.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/2/2017




                                   - 17 -